Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 1 of 15 PageID #: 59530



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION



  UNITED STATES OF AMERICA,

        Plaintiff,

  SIERRA CLUB,

        Plaintiff-Intervenor,
                                             Civil Action No. 4:11-cv-00077-RWS
                v.

  AMEREN MISSOURI,

        Defendant.




                           PLAINTIFFS’ REMEDY TRIAL BRIEF
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 2 of 15 PageID #: 59531



                                            Introduction

        In 2007 and 2010, Ameren performed the largest boiler upgrades in the history of its

 Rush Island power plant. But Ameren failed to obtain the requisite PSD permits for those

 modifications, and it failed to implement state-of-the-art pollution controls. Had Ameren

 complied with the law, Rush Island would have emitted tens of thousands of tons less sulfur

 dioxide in following years.

        Sulfur dioxide has been regulated under the Clean Air Act for 50 years—and for good

 reason. Once emitted, most SO2 is transformed into fine particulate matter (PM2.5), a potent air

 pollutant known to cause increased risks of premature deaths, heart and lung disease, and other

 adverse health effects. Modern pollution controls can dramatically reduce SO2 emissions, saving

 lives in the process. While the rest of the electric industry made great strides in reducing SO2

 pollution, Rush Island took only baby steps, rising steadily in the ranks to become one of the

 country’s biggest SO2 sources. That pollution contributed to PM2.5 levels across much of the

 eastern U.S., a range extending from New England to New Orleans, from Minneapolis to Miami.

        Plaintiffs seek to remedy these violations by bringing Rush Island into compliance with

 the law—which will reduce SO2 emissions during operations going forward—and by

 remediating the harm for its 160,000 (and counting) excess tons of illegal pollution. To comply,

 Ameren must do what the statute requires: obtain a PSD permit and implement state-of-the-art

 pollution controls measures. Here, Ameren has already evaluated SO2 control technologies for

 the Rush Island plant, and the Company confirmed that it can implement the industry benchmark

 control for SO2 pollution: flue gas desulfurization (FGD or “scrubber”) technology.

        Once brought into compliance, there will be relatively little subsequent SO2 pollution

 from the Rush Island plant. But Ameren must still address the decade of harm from its violations




                                                  1
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 3 of 15 PageID #: 59532



 and take steps to reduce pollution from the same areas into which it was emitting. To that end,

 Plaintiffs have identified a range of pollution control measures that could be employed at

 Ameren’s nearby Labadie Energy Center. The pollution from that facility affects the same

 communities as that from Rush Island, and to the same degree. As such, efforts to reduce its

 pollution would—ton-by-ton and over the coming years—pay back the pollution debt Ameren

 incurred against the public’s health and welfare. Ameren, for its part, has offered no

 remediation plan at all.


                            Statement Of The Issues Before The Court

        Ameren violated the law when it modified Rush Island Units 1 and 2 “without obtaining

 the required permits [and] installing best-available pollution control technology.” United States

 v. Ameren Missouri, 229 F. Supp. 3d 906, 914 (E.D. Mo. 2017). The question presented in this

 remedy trial is what to do about those violations. In broad terms, Plaintiffs seek a two-part

 remedy. First, Ameren must come into compliance with the Clean Air Act. Second, Ameren

 must redress the harm caused by the excess pollution emitted during the decade since it modified

 Rush Island.

 Compliance

        This is not an ordinary injunctive relief case. Rather, this case involves a sovereign

 acting in the public interest to remedy an established violation of a public health law. As such,

 though the Court enjoys some discretion in directing how or how quickly Ameren must come into

 compliance at the Rush Island plant, the question whether compliance is required was answered

 by Congress. Weinberger v. Romero-Barcelo, 456 U.S. 305, 315 (1982) (approving of an order

 to require the Navy to obtain a permit, on grounds it “temporarily, not permanently, allowed the

 Navy to continue its activities without a permit”); United States v. City of Painesville, 644 F.2d



                                                  2
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 4 of 15 PageID #: 59533



 1186, 1194 (6th Cir. 1981) (“Congress did not contemplate that its decision would be thwarted

 by judicial reluctance to require compliance when enforcement proceedings are brought and

 liability is proven.”). Though courts need not mechanistically issue an injunction in all cases,

 neither can they “override Congress’ policy choice, articulated in a statute, as to what behavior

 should be prohibited.” United States v. Oakland Cannabis Buyers’ Coop., 532 U.S. 483, 497

 (2001). Indeed, where a violation has been established, the law must be enforced:

         Once Congress, exercising its delegated powers, has decided the order of priorities
         in a given area, it is ... for the courts to enforce them when enforcement is sought.
         Courts of equity cannot, in their discretion, reject the balance that Congress has
         struck in a statute. Their choice (unless there is statutory language to the contrary)
         is simply whether a particular means of enforcing the statute should be chosen over
         another permissible means; their choice is not whether enforcement is preferable
         to no enforcement at all. … To the extent the district court considers the public
         interest and the conveniences of the parties, the court is limited to evaluating how
         such interest and conveniences are affected by the selection of an injunction over
         other enforcement mechanisms.

 Id. at 497-98 (emphasis added; citations and quotations omitted); see also Romero, 456 U.S. at

 320 (Court must order “relief it considers necessary to secure prompt compliance with the Act.”).

         The statute’s Best Available Control Technology requirement is central to compliance

 with PSD. Under the Clean Air Act’s PSD program, “[i]t is unlawful to construct or modify a

 ‘major emitting facility’ . . . without first obtaining a permit. To qualify for a permit, the facility

 . . . must comply with emissions limitations that reflect the ‘best available control technology’

 (or BACT)” for each pollutant subject to regulation. Utility Air Regulatory Group v. EPA, 134 S.

 Ct. 2427, 2435 (2014) (citing 42 U.S.C. §§ 7475(a), 7479(2)(C)). BACT, in turn, is an

 “emissions limitation based on the maximum degree of reduction of each pollutant subject to

 regulation.” 42 U.S.C. § 7479(3). Setting BACT emissions limitations for a pollutant from a

 specific facility is a case-by-case endeavor that weighs a number of factors, including, “energy,

 environmental, and economic and other costs.” Id.; 40 C.F.R. § 52.21(b)(12) (defining BACT).



                                                    3
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 5 of 15 PageID #: 59534



        In practice, the BACT analysis is guided by the “top-down” methodology, an approach

 long used by both EPA and by Missouri in the State’s permitting practices to ensure a thorough

 review of the statutory factors. As the Supreme Court explained:

        In brief, the top-down process provides that all available control technologies be
        ranked in descending order of control effectiveness. The PSD applicant first
        examines the most stringent—or “top”—alternative. That alternative is established
        as BACT unless the applicant demonstrates, and the permitting authority in its
        informed judgement agrees, that technical considerations, or energy,
        environmental, or economic impacts justify a conclusion that the most stringent
        technology is not “achievable” in that case.

 ADEC v. EPA, 540 U.S. 461, 475–76 (2004) (quoting EPA’s Draft New Source Review

 Workshop Manual, Oct. 1990 [PLX 1190] (“NSR Manual”) at B2).

        For large, coal-fired electric generating units, BACT for SO2 pollution has long meant

 one thing: an emission rate based on the use of flue gas desulfurization (FGD) equipment or

 “scrubbers.” Modern scrubbers can reduce SO2 pollution by more than 95% and have been

 installed on tens-of-thousands of megawatts of generating capacity over the last 20 years. As it

 turns out, around the same time Ameren was implementing its Rush Island modifications,

 Ameren spent millions of dollars and several years identifying—and even designing—an FGD

 system for the facility. In this case, determining BACT-level limitations for Rush Island is

 straight-forward: widespread implementation of scrubbers in the coal-fired power plant industry

 prove the technology is “achievable,” ADEC, 540 U.S. at 475-76, and the technical and

 economic conclusions presented by Ameren’s own scrubber study highlight that fact. Here,

 BACT requires emissions limits based on the application of FGD technology, and Rush Island

 should be subject to limitations at least as stringent as those Ameren concluded were achievable

 around the time of the violations at issue here.




                                                    4
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 6 of 15 PageID #: 59535



 Remediation

        The evidence will show what BACT would have been had Ameren followed the law at

 the time of the upgrades. This “historic BACT” estimate will serve as the starting point for

 measuring the volume of excess pollution that has been emitted by the Rush Island facility since

 the time of the major modifications. By comparing what the Rush Island units should have been

 emitting for the last decade to their actual emissions, the court can resolve the size of Ameren’s

 pollution debt to the public. The question then will be how best Ameren can pay it back.

        Ameren’s Labadie Energy Center, located only 40 miles from Rush Island, operates four

 units that are essentially identical to the Rush Island units. The SO2 pollution from Labadie

 affects the same populations—and to the same degree—as the SO2 pollution from Rush. As

 such, reducing SO2 pollution at Labadie benefits the same populations harmed by Rush Island’s

 excesses. Plaintiffs have identified several feasible control options for Labadie. Some involve

 larger capital investments but lower operating expenses, while others require relatively minor

 capital investments but higher operating expenses. The options also range in their control

 efficiency, which dictates how quickly the excess emissions can be offset.

        Whether Ameren should take steps to remediate the harm from its violations is

 committed to the Court’s equitable discretion. That discretion is guided by factors set forth in

 eBay Inc. v. MercExchange, L.L.C.:

        (1) that [plaintiff] has suffered irreparable injury; (2) that remedies available at law,
        such as monetary damages, are inadequate to compensate for the injury; (3) that,
        considering the balance of hardships between the plaintiff and defendant, a remedy
        in equity is warranted; and (4) that the public interest would not be disserved by a
        permanent injunction.

 547 U.S. 388, 391 (2006). Of course, environmental harm, “by its nature, can seldom be

 adequately remedied by money damages and is often permanent or at least of long duration, i.e.,




                                                   5
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 7 of 15 PageID #: 59536



 irreparable.” Amoco Prod. Co. v. Gambell, 480 U.S. 531, 545 (1987); see also Mitchell v.

 Robert Demario Jewelry, 361 U.S. 288, 296 (1960) (noting in an FLSA case there was “little

 room for the exercise of discretion not to order” equitable relief in light of the statute’s purpose).

               The Court’s consideration of available options for remediating the harm from Rush

 Island’s pollution will be further informed by “(1) whether the proposal ‘would confer maximum

 environmental benefit,’ (2) whether it is ‘achievable as a practical matter,’ and (3) whether it

 bears ‘an equitable relationship to the degree and kind of wrong it is intended to remedy.’”

 United States v. Deaton, 332 F.3d 698, 714 (4th Cir. 2003) (quoting cases).


                                                                Overview Of The Plaintiffs’ Case

               Many of the fundamental issues presented in this case will be answered in Ameren’s own

 words. Ameren’s documents will show that the top scrubber technology is technically and

 economically feasible at Rush Island, and the plant can achieve emissions reductions similar to

 other scrubbed plants burning the same type of coal.

               After testimony from EPA engineer Jon Knodel, Plaintiffs’ presentation of evidence will

 principally involve expert testimony. Mr. Knodel will set the stage by describing how Rush

 Island’s emissions compare to other sources in the region and will give some background on the

 PSD permit process that Ameren failed to undergo. From there, Plaintiffs plan to call the

 following expert witnesses.1

               Pollution Control Expert Dr. James Staudt. Dr. Staudt has been designing and

 assessing air pollution control systems for nearly 30 years. Relying on Ameren’s own pollution


                                                             
        1
         In addition, Plaintiffs have preserved the option to call a handful of may-call witnesses, as
 indicated on our witness list. Sierra Club notes separately that, in light of the Court’s ruling on its
 standing (ECF 1055), it may call up to four Sierra Club members to demonstrate that its members
 have standing to seek injunctive relief at Labadie.


                                                                               6
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 8 of 15 PageID #: 59537



 control studies and numerous contemporaneous permit actions, Dr. Staudt will testify that, in

 2007 and 2010, BACT would have required the installation of scrubbers at Rush Island. He will

 also testify that the same scrubber technology—now capable of achieving a slightly better

 emissions rate—would constitute BACT for those units today. Using his “historic BACT”

 conclusions as a benchmark, Dr. Staudt will present how much excess SO2 Rush Island has

 emitted over the past ten-plus years as a result of Ameren’s failure to install BACT controls

 when it overhauled the Rush Island units. By calculating the difference between emissions rates

 that would have been accomplished using the requisite technology and Rush Island’s actual

 pollution levels in those intervening years, Dr. Staudt’s assessment gives Ameren credit for the

 half-measure emissions reduction efforts it has undertaken during the pendency of this litigation,

 while still quantifying the pollution that the facility would not have emitted had Ameren

 complied with PSD’s requirements. On Dr. Staudt’s accounting, Rush Island had emitted more

 than 160,000 tons of excess SO2 pollution through the end of 2016, an amount that continues to

 grow by thousands of tons each year. Finally, Dr. Staudt will describe different options for

 removing an equivalent amount of SO2 from Labadie’s emissions in future years.

        Economist Matthew Kahal. An economist with four decades of experience, Mr. Kahal

 specializes in energy economics, public utility regulation, and financial analysis. Mr. Kahal will

 describe Ameren Missouri’s financial health and the company’s ability to pay for various

 pollution control measures at its plants. As Mr. Kahal will show, Ameren is generating about $1

 billion in cash flow per year from operations and paying out nearly $400 million in dividends per

 year to its parent corporation. Though pollution controls can be a costly investment, it is a cost

 much of the rest of the industry has borne for years; Ameren’s financials show it will have no




                                                  7
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 9 of 15 PageID #: 59538



 trouble affording the controls required for compliance at Rush Island as well as the measures at

 Labadie necessary to remediate the harm from Ameren’s violations.  

        Air quality modeling expert Lyle Chinkin. A nationally-recognized expert in air quality

 modeling, Lyle Chinkin will describe what happened to Rush Island’s excess SO2 pollution after

 it was emitted. As he will explain, SO2 pollution largely transforms into fine particulate matter

 in the atmosphere and can be blown hundreds or even thousands of miles from an emitting

 facility. Mr. Chinkin will present the results of his modeling analysis to describe the fate and

 transport of Rush Island’s SO2 and its downwind impacts, which extend out from the plant in

 every direction of the compass and run from Kansas to the Atlantic coast.




 Pl. Ex. 1364 (mapping the average annual PM2.5 impact in µg/m3 from excess pollution at Rush

 Island in 2011). Mr. Chinkin will also describe the benefits associated with controlling SO2

 emissions from the Labadie plant. Mr. Chinkin’s modeling will show that the pollution from the

 Labadie plant travels to the same areas as that from Rush Island. As such, any emissions


                                                  8
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 10 of 15 PageID #: 59539



  reductions implemented at Labadie would benefit the same areas and populations that the excess

  emissions from Rush Island harmed, making the Labadie plant well-suited for projects that aim

  to offset some of the harm caused by Ameren’s PSD violations.

         Pollution health-effects expert Dr. Joel Schwartz. Dr. Schwartz, a Professor at the

  Harvard School of Public Health and Harvard Medical School, and one of the world’s

  preeminent authorities on the health effects of air pollution, will testify about the public health

  effects of PM2.5. Dr. Schwartz will describe the broad scientific consensus that PM2.5 air

  pollution increases risk of premature death, heart and lung disease, and other adverse health

  effects—and that when it comes to the air breathed by communities affected by Rush Island’s

  illegal pollution, there is no “lower limit” below which PM2.5 pollution is “risk free.” Using the

  air quality modeling results from Mr. Chinkin as well as his own analyses published in scientific

  journals, he will show that Rush Island’s excess SO2 pollution has caused significant harm to the

  health and welfare of downwind communities, and has been responsible for hundreds of

  premature deaths in the decade since the facility was modified. He will also explain how

  reducing future emissions from the Labadie plant will produce health benefits in those same

  communities, thus offsetting the harm to public health caused by Ameren’s illegal emissions.


                                           Relief Requested

         Given the weight of this evidence, at the close of the trial, the Court should:

     1. order Ameren to promptly submit an application for a PSD permit proposing BACT
        limitations at Rush Island at least as stringent as those Ameren already identified (e.g., in
        Pl. Exs. 1102 and 1144),

     2. require Ameren obtain such a PSD permit and meet such limits to come into compliance
        with the law, and

     3. set a schedule for Ameren to do so.




                                                    9
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 11 of 15 PageID #: 59540



  Additionally, upon weighing all pertinent factors, this Court should require Ameren, by a date

  certain, to remediate the harm to the public from Rush Island’s excess emission by reducing an

  equivalent amount of SO2 pollution from the Labadie plant in the years to come.


                                    Overview Of Ameren’s Case

          While Plaintiffs cannot predict all of the arguments that Ameren may present at trial, we

  expect the Company to rely on three principal defense theories.

          First, Ameren likely will argue that it does not need to come into compliance with PSD’s

  BACT requirements as a part of remedying its PSD violations. It does. Congress’ prohibition of

  unpermitted modifications is unequivocal, the harm of illegal pollution to the public health and

  welfare is well-understood. The Company suggests that, had it known better, it might have

  pursued other, less expensive compliance options. But Ameren “must suffer the consequences of

  the action it chose to take—even if these, or some of these, might have been avoided had it taken

  a different course of action.” United States v. Westvaco Corp., 2015 WL 10323214, at *8 (Md.

  Feb. 26, 2015). Indeed, any other result would turn the pertinent remedy inquiry on its head.

  See, e.g., New York v. Niagara Mohawk Power Corp., 263 F. Supp. 2d 650, 663 (W.D.N.Y.)

  (“[Defendant’s] initial failure to comply with the requirements of the Clean Air Act cannot now

  inure to its benefit.”).

          Second, Ameren will argue that, even if BACT is required, a discount control technology

  called “dry sorbent injection” or DSI is the best available technology for Rush Island. It isn’t.

  About half as effective as scrubber technology, DSI has never been accepted as BACT for coal-

  fired electric generating units. Ameren would like the BACT analysis to settle on the “least

  expensive option” for emissions reductions—but the Clean Air ACt requires emissions limits

  “based on the maximum degree of reduction” available. 42 U.S.C. § 7479(3).



                                                   10
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 12 of 15 PageID #: 59541



         Finally, Ameren will argue that Rush Island’s decade of excess SO2 pollution was

  harmless. It wasn’t. On the law, Ameren will suggest that the National Ambient Air Quality

  Standards (“NAAQS”) are an appropriate measure against which to assess Rush Island’s excess

  emissions. They aren’t. As explained further in Plaintiffs’ concurrently-filed motion in limine,

  Ameren’s theory is contravened by the statute’s explicit language: the PSD program imposes its

  permitting and pollution-control obligations “notwithstanding attainment and maintenance of all

  [NAAQS].” 42 U.S.C. § 7470 (emphasis added).

         On the science, Ameren will argue that the amount of PM2.5 pollution emitted from Rush

  Island does not have any negative impact on the health of those living downwind. It does.

  Pollution from Rush Island is regulated for a reason, and Rush Island remains one of the largest

  sources of sulfur dioxide in the country. The broad scientific consensus holds that the PM2.5 that

  resulted from Rush Island’s illegal SO2 pollution has harmed and continues to inflict harm to the

  public in the form of premature deaths and myriad sorts of heart and lung disease. Such harm is

  more than sufficient to justify the compliance and remedial relief sought by Plaintiffs here.


                                             Conclusion

         Had Ameren complied with PSD, its Rush Island plant would be emitting drastically less

  SO2 pollution today, and the public would have been saved from the deleterious—and sometimes

  lethal—effects of more than 160,000 tons of SO2 pollution. To remedy its violations, Ameren

  should obtain the necessary PSD permit for the facility, implement the decade-late best available

  control technology, and undertake emissions reductions at its Labadie plant commensurate with

  the volume of Rush Island’s (still growing) volume of illegal pollution.

   

   



                                                  11
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 13 of 15 PageID #: 59542



   Dated: March 27, 2018                  Respectfully Submitted,

                                          BRUCE S. GELBER
                                          Deputy Assistant Attorney General
                                          Environment and Natural Resources Division
                                          United States Department of Justice

   OF COUNSEL:                            /s/ Elias L. Quinn
                                          James W. Beers, Jr.
   Alex Chen                              Thomas Benson
   Sara Hertz Wu                          Anna Cross
   Senior Counsel                         Jason A. Dunn
   Office of Regional Counsel             Elias L. Quinn, CO No. 42159
   U.S. EPA, Region 7                     Environmental Enforcement Section
   11201 Renner Boulevard                 U.S. DEPARTMENT OF JUSTICE
   Lenexa Kansas 66219                    P.O. Box 7611
                                          Washington, DC 20044-7611
                                          Telephone: (202) 514-2756
                                          Facsimile: (202) 616-6584
                                          E-mail: Elias.Quinn@usdoj.gov

                                          ANDREW J. LAY #39937MO
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          Eastern District of Missouri
                                          Thomas Eagleton U.S. Courthouse
                                          111 South 10th Street, 20th Floor
                                          St. Louis, Missouri 63102
                                          Telephone: (314) 539-2200
                                          Facsimile: (314) 539-2309
                                          E-mail: Andrew.Lay@usdoj.gov

                                          Attorneys for Plaintiff United States


                                          /s/ Benjamin Blustein
                                          Benjamin Blustein (pro hac vice)
                                          David Baltmanis (pro hac vice)
                                          MINER, BARNHILL & GALLAND, P.C.
                                          325 N. LaSalle, Suite 350
                                          Chicago, IL 60654
                                          Tel: (312) 751-1170
                                          Fax: (312) 751-0438
                                          bblustein@lawmbg.com
                                          dbaltmanis@lawmbg.com




                                        12
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 14 of 15 PageID #: 59543



                                          Sunil Bector (pro hac vice)
                                          SIERRA CLUB
                                          2101 Webster, Suite 1300
                                          Oakland CA 94612
                                          Tel: (415) 977-5759
                                          Fax: (510) 208-3140
                                          sunil.bector@sierraclub.org

                                          Attorneys for Plaintiff-Intervenor Sierra Club

   




                                        13
Case: 4:11-cv-00077-RWS Doc. #: 1061 Filed: 03/27/19 Page: 15 of 15 PageID #: 59544



                                     CERTIFICATE OF SERVICE

          I hereby certify that on March 27, 2019 I served the foregoing with the Clerk of Court
  using the CM/ECF system. In addition, I will serve this this memorandum and any associated
  exhibits via email on counsel of record.


                                              /s/ Elias L. Quinn
                                              ELIAS L. QUINN




                                                 14
